DETAILED ACTION
This action is in response to Applicant’s submission dated August 27, 2021; in which Applicant canceled claims 3-12 and amended claim 1.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
i) 	Claims 1-2 are rejected because intended uses in such claims are not normally given any material weight.  Note In re Tuominen, 213 USPQ 89 and MPEP 2111.02.  As such, they are superfluous and should be cancelled.  These intended uses do not further limit the scope of the claim from which it depends.  Tuominen states the following at page 89: "The composition is the same no matter what its intended use is."  This is a clear statement of how such claims should be interpreted regardless of any statute that might be applied.  This intended use provides no additional structural limitation but is only a label.  As MPEP 2111.02 states, 
ii)	The claim set appears to be a translation and as such is hard to comprehend at various places.  Examiner recommends that Applicant proofread the entire claim set to ensure that it is readable.  For example, the first full paragraph on page 5 of claim 1 reads, “other substituent to not form or form … on which there is not or is a substituent having the same meaning as the substituent having aryl group,”.  Other substituent?  What other substituent?  What is its structure?  Is it an X substituent?  
	Applicant responded to this rejection by making some amendments to claim 1.  For reasons stated, infra, this rejection is wholly maintained.  X is used many times in different ways throughout the specification.  For instance, on page 7, it is used in what appears to describe a variable number of ester functional groups: 
    PNG
    media_image1.png
    271
    575
    media_image1.png
    Greyscale
.   
    PNG
    media_image2.png
    471
    568
    media_image2.png
    Greyscale
.  These are just two examples, there may be more outside of the defintion for X in the rejected claims.  While applicants are their own lexiographers, a claim is indefinite if a variable group, in this case X, has mulitple defnitions in the specification.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. PST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office